Citation Nr: 1814782	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for residuals, cold injuries of lower extremities. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a lumbar spine condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1951 to April 1954. He was awarded several medals and ribbons, most notably the Korean Service Medal with three stars.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri (Agency of Original Jurisdiction (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Tinnitus is due to military acoustic trauma. 

2. The Veteran does not currently have a diagnosis related to residuals of cold injuries to the lower extremities. 

3. The Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric condition. 


CONCLUSIONS OF LAW

1. Tinnitus was incurred by the Veteran's active duty military service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for residuals of a cold weather injury to the lower extremities have not been met. 38 U.S.C. §§1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met. 38 U.S.C. §§1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There are particular requirements for establishing PTSD in 38 C.F.R. §3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to be entitled to service connection for PTSD, there must be a diagnosis of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service. 38 C.F.R. §3.304(f)(3). Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience. 38 C.F.R. §3.304(f)(1), (2), (4). Corroboration of the existence of an in-service stressor is necessary in all other cases.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102.

III. Analysis

Tinnitus
 
The Veteran seeks to establish his entitlement to service connection for tinnitus. At the outset, the Board clarifies that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012). In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002). See also M21-1, Part III.iv.4.B.4.h (explaining that tinnitus is a medical condition that a layperson is competent to identify in himself/herself because the condition is defined by what the person experiences or perceives - namely subjective perception of sounds in his/her own ear(s) or head).

The Veteran served during the Korean War, and has an accepted history of exposure to high noise levels from explosions, tanks, and other noisy vehicles. In fact, the Veteran has been service-connected for bilateral high frequency sensorineural hearing loss as a result of acoustic trauma. See July 2015 Compensation and Pension (C&P) Examination.

However, the Veteran has provided conflicting evidence as to the onset of his tinnitus. At the July 2015 C&P examination, the Veteran reported recurrent tinnitus, with ringing in his ears and explained he heard what sounded like a "tornado alarm" two times per month lasting up to one hour. He described experiencing these symptoms approximately one and a half years earlier. The VA examiner then opined that it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure because there were no complaints of tinnitus in his records and also because of the delayed onset. Additionally, the examiner indicated it is less likely than not that the Veteran's tinnitus is a symptom associated with his hearing loss, providing the rationale that hearing loss and tinnitus can occur together or separately, and that while they may have a common cause, one does not cause the other. 

On the other hand, the Veteran's representative submitted a Notice of Disagreement to the July 2015 Rating Decision that listed the Veteran's contentions regarding his claim for service connection for tinnitus. There, the Veteran contended that he began to experience symptoms of tinnitus while in service and they have been persistent ever since. He noted that when asked by a VA examiner, he did say he has been experiencing symptoms of tinnitus for only one and one-half years, but he insists it is entirely possible he misunderstood the question.

The Veteran's representative, citing to the Merck Manual, noted that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss - "High frequency tinnitus usually accompanies (noise induced hearing loss." Similarly, VA acknowledges that tinnitus may be a symptom of hearing loss. See M-21, Part III.iv.4.B.4.i.

Here, the VA examiner concedes that tinnitus may be a symptom of hearing loss which is consistent with the Merck Manual as well as the Veteran Benefits Administrations' own guidelines. The examiner also states that hearing loss and tinnitus often have the same cause - such as acoustic trauma. However, no clear rationale is offered why the Veteran's tinnitus is not a symptom of his service-connected sensorineural hearing loss as the onset of sensorineural hearing loss is not known in this case, or why the onset of tinnitus is important for being determined a symptom of hearing loss. The Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection for tinnitus as due to military acoustic trauma. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Residuals, cold injuries of lower extremities

The Veteran contends that to this day, he suffers from the residual effects of cold injuries to his lower extremities that he first experienced while in service in Korea. In his August 2015 Notice of Disagreement, he contends that he was exposed to extremely cold temperatures, and recounts one occasion whereby he was made to stand on a dock ill-dressed for over six hours when the temperature was below freezing. See August 2015 Notice of Disagreement. During a July 2015 C&P Examination, he remarked that he has been cold since he left Korea (but admitted he is not cold when he is outdoors in warm weather). See July 2015 C&P Examination. One of his fellow service members F.C. wrote a "buddy letter," and indicates that while in service, the men were exposed to all the elements and they had inferior cold weather gear. See August 2015 Buddy/Lay Statement. The Veteran's daughter also wrote a "buddy letter," and remarked how her father has been sensitive to the cold. See August 2017 Third Party Correspondence. 

As mentioned previously, to satisfy the first prong of service connection, there must be a current diagnosis of cold injuries; the Veteran is unfortunately unable to meet this prong. During the July 2015 C&P Examination, the examiner was specifically asked if the Veteran "now ha[s] or has he...ever been diagnosed with any cold injuries," to which the examiner denied. See July 2015 C&P Examination. The Veteran received a physical examination, whereby Dr. S.S. examined the Veteran's hands, feet, ears, and nose, and Dr. S.S. noted "no signs or symptoms at present time" for each of those areas. Id. 

The only evidence tending to support the existence of a current disability consists of the Veteran's report of symptoms and his daughter's description of the Veteran being sensitive to the cold. The Veteran is competent to describe his symptoms, but is not shown to be competent to self-diagnose cold injury residuals as this requires medical knowledge beyond the capacity of a lay claimant. The Veteran's daughter is a nurse and, thus, has some competence in both observing readily available symptoms and to provide medical reasoning for the cause. However, her statement does not provide a specific diagnosis and does not contain any rationale or specific clinic findings to support a diagnosis of cold injury residuals. The Board places must greater probative weight to the opinion of the VA C&P examiner who, upon interview and examination of the Veteran, provided a written report explaining the absence of findings expected to support a diagnosis of cold injury residuals. There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).

Acquired psychiatric disorder, to include PTSD

The Veteran further contends that he has PTSD as a result of his service. He cites to several experiences he had while in-service that are stressors for him. Specifically, he recalls seeing bodies floating in a river and emaciated infants with flies all over them. He also recalls an occasion whereby he had to cross a river on a covert mission, frightening him. See May 2015 Statement in Support of Claim for PTSD. He contends that he has trouble sleeping; he sweats, yells out, and thrashes around, which would often wake his wife. See April 2015 VA 21-0781 Statement in Support of Claim for PTSD.  

As stated above, to meet the criteria for PTSD, there must be medical evidence of PTSD that establishes a link between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. During a C&P Examination in July 2015, a clinical psychologist evaluated the Veteran and noted that one of the Veteran's stressors, being fearful while crossing a river on a covert mission, would be adequate to support a diagnosis of PTSD and it is related to the Veteran's fear of hostile military or terrorist activity; however, he opined that the Veteran does not have PTSD, nor any other mental health disorder. See July 2015 C&P Examination. The Veteran denied having a history of mental health treatment and even remarked that he did not think he required such treatment. Id. He reiterated the aforementioned stressors, and stated he thinks about Korea "all the time," more so now that he is retired. He denied nightmares during the C&P examination (although his August 2015 Notice of Disagreement states otherwise), and explains he just wakes up sometimes in the middle of the night. As reflected in the examination report, the Veteran underwent an extensive interview. In arriving at the opinion in light of the Veteran's description of symptoms, the VA examiner explained the basis for the opinion as follows:

Based on a review of records and interview with Veteran today a diagnosis of PTSD is not offered given the lack of symptoms endorsed and impairment in functioning required for this diagnosis under DSM-V. Mr. [REDACTED] served his country bravely and endured difficult experiences in Korea. However he made a good adjustment to civilian life over the decades and there does not appear to be a developed mental disorder specific to military service. 

Please note that a lack of finding of a PTSD diagnosis is not meant to minimize the significance of [the Veteran's] service to our country, but actually exemplifies the resilience he has shown over the years. A wide range of clinical literature has shown that the great majority of persons exposed to Criterion A stressors, including combat veterans, do not go on to develop full or chronic PTSD. A more typical pattern is immediate symptoms that resolve to baseline or near baseline function over often a period of time. This Veteran does not describe a period of symptoms following exposure to stressors in Korea, but rather he is thinking about these events more in retirement. This is judged to be a normal function of human memory and appropriate for his developmental stage and not a sign of psychopathology.

Notably, the VA C&P examiner's opinion is consistent with private medical records which reflect no history of diagnosis of an acquired psychiatric disorder or psychiatric complaints.

On the other hand, the Veteran believes that he manifests an acquired psychiatric disorder such as PTSD due to military events. However, a lay person is not competent to self-diagnosis an acquired psychiatric disorder. Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014). The Veteran's daughter as a nurse is presumed to have some competence to recognize an acquired psychiatric disorder. She has described behavioral changes, but has not offered a specific diagnosis or an analysis of how the DSM-V criteria are met for any specific diagnosis. As such, the Board places significantly greater probative weight to the opinion of the VA C&P examiner which is based on interview of the Veteran, mental status examination and review of the claims folder. As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for residuals, cold injuries of lower extremities is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

In addition to the aforementioned claims, the Veteran also filed for service connection for a lumbar spine condition. He contends that while in service, he played football for the USMC football team and during a game, he was tackled, injuring his back. He states he was taken to sick call and after the doctor examined him, he was told he could not play football anymore and was placed on light duty. See August 2015 Notice of Disagreement. He contends that he has suffered from back pain since this injury occurred. Id. A "buddy statement" provided by a fellow servicemember who also played football corroborated the Veteran's contentions. See August 2015 Buddy/Lay Statement. 

During a July 2017 C&P Examination, the Veteran was diagnosed with severe degenerative arthritis of the spine (with no intervertebral disc syndrome). A review of the Veteran's service treatment records (STRs), however, does not reveal any in-service back injury related to football or otherwise. Nonetheless, the Board does find the Veteran's statements, as well as those of his fellow servicemember that provided a "buddy statement," to be competent and credible. Thus, the Board will concede that there was an in-service event. 

The Board remands this matter based on the insufficiency of the rationale provided for the examiner's opinion regarding a nexus. In the July 2017 C&P Examination, the examiner remarked that "there are neither any records nor statements made by [the Veteran] nor buddy to provide a nexus relationship between a stated football injury in 1953 and eventual symptoms causing medical care in 2014." See July 2017 C&P Examination. Neither the Veteran nor the servicemember who provided the buddy statement are competent to opine to a nexus between an injury to the Veteran's back in service and his current back problems, as neither are medical professionals. 38 C.F.R. § 3.159(a)(1).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c). Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his lumbar spine disability. The claims file must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a lumbar spine disability and whether such disability is the result of an in-service event, to include the Veteran's football injury. The examiner should consider the Veteran's football injury to be an accepted fact although not documented in the service treatment records. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any current lumbar spine disability is related to the Veteran's military service. In so doing, the examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's belief that his in-service football injury following by recurrent episodes of back pain represented the onset of a chronic low back disorder.

2. Thereafter, readjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


